Citation Nr: 0109639	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  96-46 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Whether a February 1946 rating decision, in denying 
service connection for arrested tuberculosis, involved clear 
and unmistakable error (CUE).

2.  Entitlement to an effective date earlier than February 
21, 1990, for the assignment of a 100 percent rating for 
psychophysiologic reaction with asthmatic bronchitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
October 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in May 1996, of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  A 
hearing was held before the undersigned Member of the Board 
in January 1998.

The appeal was last before the Board in September 1998, at 
which time it was remanded for further development.  Incident 
to that development, a rating decision entered in October 
1999 determined that a February 1946 rating decision, in 
denying service connection for arrested tuberculosis, did not 
involve CUE.  The veteran conveyed disagreement with such 
determination in an item of correspondence received at the RO 
in March 2000.  Thereafter, such denial was addressed in a 
Statement of the Case mailed to the veteran in April 2000, 
subsequent to which a related Substantive Appeal (VA Form 9) 
was received in May 2000.  Accordingly, the present appeal 
includes the issue of whether a February 1946 rating 
decision, in denying service connection for arrested 
tuberculosis, involved CUE.

Thereafter, the appeal was returned to the Board.




FINDINGS OF FACT

1.  No allegation of error, relative to a February 1946 
rating decision which denied service connection for arrested 
tuberculosis, comprises a legally cognizable claim of CUE.

2.  On February 21, 1990, the RO received the veteran's 
reopened claim for an increased disability rating for her 
service-connected psychophysiologic reaction with asthmatic 
bronchitis; neither total disability traceable to such 
disorder, nor receipt of a related formal or informal 
reopened claim, is shown prior to February 21, 1990.


CONCLUSIONS OF LAW

1.  A February 1946 rating decision, in denying service 
connection for arrested tuberculosis, did not involve CUE.  
Veterans Regulation No. 2(a), pt. II, par. III; VA 
Regulations 1008 and 1009; effective January 25, 1936, to 
December 31, 1957; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); Sabonis v. Brown, 
6 Vet. App. 426 (1994).

2.  The requirements for an effective date earlier than 
February 21, 1990, for the assignment of a 100 percent rating 
for psychophysiologic reaction with asthmatic bronchitis, 
have not been met.  38 U.S.C.A. § 5110 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that, with respect to the veteran's claim of 
entitlement to an effective date earlier than February 21, 
1990, for the assignment of a 100 percent rating for 
psychophysiologic reaction with asthmatic bronchitis, that 
all relevant facts have been properly developed, and no 
further assistance to the veteran is required to comply with 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Copies of all relevant treatment 
records have been obtained.  There is also no further duty to 
notify the veteran of any information and evidence needed to 
substantiate her claim.  Through the statement of the case 
sent to her on this issue, she was advised of the pertinent 
law and regulations and the reasoning for the assignment of 
the current effective date.  Thus, she has been properly 
advised of any necessary information and evidence in this 
case.


I.  CUE

According to the United States Court of Appeals for Veterans 
Claims:

In order for there to be a valid claim of 
"clear and unmistakable error," there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992).

The Board would observe generally that CUE is a very specific 
and rare kind of error.  Specifically, it is the kind of 
error, whether of fact or of law, that, when called to the 
attention of later reviewers, actually compels the 
conclusion, to which reasonable minds could not differ, that 
the result in a given adjudication would have been manifestly 
different but for the error.  See Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

Service medical records reflect that the veteran was seen in 
service with problems including coughing on two occasions.  
In January 1945, she presented with complaint of chest pain 
and coughing.  Physical examination revealed a thick mucus 
discharge in the nose.  The diagnosis was acute bronchitis.  
In August 1945, the veteran presented with complaint of 
persistent coughing for the preceding three weeks.  Treatment 
included force fluids.  The related impression was 
bronchitis.  Thereafter, a chest X-ray examination afforded 
the veteran in conjunction with her October 1945 service 
separation examination was interpreted as being "negative".  
The report pertaining to her October 1945 service separation 
examination reflects that her respiratory system was then 
clinically evaluated as "[n]ormal".  A rating decision 
entered in February 1946 denied entitlement to service 
connection for arrested tuberculosis, observing that the same 
was "not shown by the evidence of record".  Following 
pertinent notice to the veteran the same month, with 
advisement of appellate rights, an application for review on 
appeal was not received within the following year.  
Therefore, in the absence of CUE, such rating decision is 
final.  Veterans Regulation No. 2(a), pt. II, par. III; VA 
Regulations 1008 and 1009; effective January 25, 1936, to 
December 31, 1957.  

In asserting that the February 1946 rating decision, in 
denying service connection for arrested tuberculosis, 
involved CUE, the veteran avers, as her principal allegation 
of CUE, that the arrested tuberculosis for which service 
connection was then denied may have been "a possible 
misdiagnosis" and that in fact she may then have had chronic 
bronchitis, the latter now being an aspect of her service-
connected psychophysiologic respiratory reaction.  In 
addition, she objects that, in conjunction with her then 
adjudicated claim, she was not afforded pertinent 
examination, which may have ascertained precisely what 
condition she then had.  She alleges that her failure to then 
be pertinently examined also constituted CUE.

In considering the question of whether a February 1946 rating 
decision, in denying service connection for arrested 
tuberculosis, involved CUE, the Board respectfully 
acknowledges the veteran's apparently principal allegation of 
CUE, i.e., that the arrested tuberculosis for which service 
connection was then denied may have been "a possible 
misdiagnosis" and that in fact she may then have had chronic 
bronchitis.  However, inhering in the substance of such 
assertion is the notion that the evidence then in the rating 
board's possession was improperly weighed or evaluated.  Such 
allegation, significantly, does not rise to the level of CUE.  
See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  The 
veteran's remaining allegation of CUE relative to the 
February 1946 rating denial is that, in conjunction with her 
then adjudicated claim, she was not afforded pertinent 
examination, which may have ascertained precisely what 
condition she then had.  However, ignoring the matter of 
whether it was clinically incumbent on VA to have the veteran 
so examined, its not having done so merely gave rise to an 
incomplete, rather than incorrect, record, and the former, in 
any event, is not a basis for a claim of CUE.  See Caffrey v. 
Brown, 6 Vet. App. 377, 383-84 (1994).  Given the foregoing 
observations, then, and since the law rather than the 
evidence is dispositive of the resolution of this aspect of 
the appeal, the claim of whether the February 1946 rating 
decision, in denying service connection for arrested 
tuberculosis, involved CUE, is without legal merit and is, 
accordingly, denied.  See Sabonis, supra.  

Finally, the Board observes that, in an August 2000 VA Form 
646, the veteran's representative indicates that, with 
respect to this aspect of the appeal, obtaining a pertinent 
independent medical opinion may be beneficial and that the 
RO's failure to have yet done so constitutes a failure in its 
"duty to assist" the veteran.  However, the Board would 
respectfully point out that no duty to assist in obtaining 
evidence to substantiate the claim inheres in a claim 
predicated on CUE, as the record is limited to the facts as 
they were known at the time of the adjudication in question.  
See Russell v. Principi, 3 Vet. App. at 313 and Section 
5103A, Veterans Claims Assistance Act of 2000, supra.  In any 
event, the procurement of an independent medical opinion is 
entirely discretionary.  See Winsett v. West, 11 Vet. App. 
420, 426 (1998).  To the extent that a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim inheres in a CUE case, the 
duty to notify has been met in this case.  Through the 
statement of the case, the veteran was advised of the 
reasoning for the denial of this claim.  




II.  Earlier Effective Date

Service connection for psychophysiologic respiratory reaction 
with asthmatic bronchitis was established in 1964, from which 
time an initial 30 percent rating was assigned.  A 50 percent 
rating was assigned, effective from June 1, 1965, followed by 
several temporary total hospitalization ratings.  On February 
21, 1990, an item was received at the RO wherein the veteran 
alleged that her service-connected psychophysiologic 
respiratory reaction with asthmatic bronchitis had "increased 
in severity".  In a rating decision entered in November 1991, 
the evaluation for such disability was increased to 70 
percent disabling, effective from February 21, 1990.  In a 
rating decision entered in May 1996 (from which this aspect 
of the present appeal ensues), the RO effectuated an April 
1996 Board decision which increased the rating for the 
veteran's service-connected psychophysiologic respiratory 
reaction with asthmatic bronchitis to 100 percent, effective 
from February 21, 1990.

Pursuant to 38 C.F.R. § 4.132, Diagnostic Code 9506 (1995), 
the evaluation of the veteran's service-connected 
psychophysiologic respiratory reaction with asthmatic 
bronchitis was (as effectuated in the May 1996 rating) 
predicated on the severity of the overall social and 
industrial impairment occasioned thereby.  A 100 percent 
rating under Diagnostic Code 9506 required that attitudes of 
all contacts except the most intimate have been so adversely 
affected as to have occasioned virtual isolation in the 
community and there have been totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic and explosions of aggressive 
energy) associated with almost all daily activities, with the 
same occasioning a profound retreat from mature behavior; the 
individual must also have been demonstrably unable to obtain 
or retain employment.  The foregoing criteria, to 
specifically include an inability to obtain or retain 
employment, have been interpreted to comprise independent 
bases for awarding a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95, 97-99 (1994).  

Under the law, except as otherwise provided, the effective 
date of an award of compensation based on a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  As an exception to the foregoing 
regulation, the effective date for an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date, otherwise date of receipt of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o)(2).  

In asserting entitlement to an effective date earlier than 
February 21, 1990, for the assignment of a 100 percent rating 
for psychophysiologic reaction with asthmatic bronchitis, the 
veteran asserts that any of several reports reflecting VA 
outpatient treatment rendered the veteran in the year 
preceding February 21, 1990, may comprise an "informal" 
reopened claim pursuant to 38 C.F.R. § 3.157(b)(1)(2000).  
However, ignoring the matter of whether any such report may 
have comprised an "informal" reopened claim under such 
regulation, entitlement to a 100 percent rating for the 
veteran's psychophysiologic reaction with asthmatic 
bronchitis would still only inhere if such item (or items) of 
evidence demonstrated such disablement as warranted a 100 
percent evaluation.  As to the reports pertaining to VA 
outpatient treatment rendered the veteran in the year 
preceding February 21, 1990, a report pertaining to the 
veteran's presentation for VA outpatient therapy in August 
1989 reflects that she was then prone "to lose track of her 
thoughts....[rendering her] sometimes unable to finish [her] 
sentences."  When she presented in December 1989, it was 
recommended that she consider relaxation therapy to aid her 
in coping with anxiety; the veteran declined to receive such 
therapy.  However, there is no narrative in the reports 
pertaining to VA outpatient treatment rendered the veteran in 
the year preceding February 21, 1990 (most of which treatment 
was not, in any event, rendered in response to the veteran's 
psychophysiologic reaction with asthmatic bronchitis) from 
which one might even conceivably infer such disablement (even 
with consideration of Johnson, supra), to specifically 
include a related inability to obtain or retain employment, 
as would warrant a 100 percent rating under Code 9506.  Thus, 
these VA outpatient treatment reports provide no basis, in 
accordance with 38 C.F.R. § 3.157(b)(1), to assign an 
effective date earlier than February 21, 1990, for an award 
of a 100 percent rating for psychophysiologic reaction with 
asthmatic bronchitis.  

In the alternative, the veteran asserts that "private medical 
documentation" bearing on "treatment" rendered her "in 
February of 1989....for the respiratory aspect of [her] 
service-connected" psychophysiologic reaction with asthmatic 
bronchitis may comprise an "informal" reopened claim pursuant 
to 38 C.F.R. § 3.157(b)(2) or (b)(3).  In this regard, the 
veteran is shown to have been admitted in February 1989 to 
"Reynolds Memorial Hospital" in response to generalized 
urticaria and itching; in the course of her approximately 
two-week period of hospitalization, treatment was rendered 
the veteran for problems including bronchitis.  However, even 
if the foregoing hospitalization report comprised an 
"informal" reopened claim under 38 C.F.R. § 3.157(b)(2) or 
(b)(3), such consideration affords no basis to assign an 
effective date earlier than February 21, 1990, for an award 
of a 100 percent rating for psychophysiologic reaction with 
asthmatic bronchitis, owing to the following reason:  Items 
received from non-VA health care providers are, assuming 
other conditions (which need not here be addressed) are also 
met, operative to comprise an "informal" reopened claim under 
38 C.F.R. § 3.157(b)(2) or (b)(3) only as of the "date of 
receipt", and the evidence pertaining to the veteran's 
February 1989 hospitalization at the Reynolds facility was 
not received until July 7, 1990.  Since such date is 
subsequent to the presently assigned effective date, i.e., 
February 21, 1990, for the veteran's award of a 100 percent 
rating for psychophysiologic reaction with asthmatic 
bronchitis, it therefore affords no basis for the assignment 
of a pertinent effective date prior to February 21, 1990.  
Finally, the Board's perusal of the record discloses no item 
as might otherwise have comprised a related reopened claim 
(formal or informal) prior to February 21, 1990.

Accordingly, in view of the reasoning advanced by the Board 
hereinabove, entitlement to an effective date earlier than 
February 21, 1990, for the assignment of a 100 percent rating 
for psychophysiologic reaction with asthmatic bronchitis, is 
not established.  38 U.S.C.A. § 5110; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.400.  




ORDER

A February 1946 rating decision, in denying service 
connection for arrested tuberculosis, did not involve clear 
and unmistakable error.

An effective date earlier than February 21, 1990, for the 
assignment of a 100 percent rating for psychophysiologic 
reaction with asthmatic bronchitis, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

